Case 19-04692-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22   Desc Main
                              Document      Page 1 of 7
Case 19-04692-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22   Desc Main
                              Document      Page 2 of 7
Case 19-04692-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22   Desc Main
                              Document      Page 3 of 7
Case 19-04692-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22   Desc Main
                              Document      Page 4 of 7
Case 19-04692-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22   Desc Main
                              Document      Page 5 of 7
    x
    a
    M
    s
    A
    o
    t
    i
    d
    e
    r
    C
    {
    1
    k
    b
    }




Noble Bank                              Casa Linda (Edens) LLC               Magic City Printing
c/o Eric Pruitt, Esq.                   P.O. Box 536856, Dpt. 2641           112 Walter Davis Drive, Ste. D
420 20th Street North                   Atlanta, GA 30353-6856               Birmingham, AL 35209
Birmingham, AL 35203



Redmont Capital                         Cintas Corporation #085              Marx Brothers, Inc.
c/o Jesse Vogtle, Esq.                  P.O. Box 650838                      3100 Second Avenue South
P.O. Box 306                            Dallas, TX 75265-0838                Birmingham, AL 35233
Birmingham, AL 35201-0306



ServisFirst Bank                        Ecolab                               Nizarali Moosa
c/o Brian Walding, Esq.                 P.O. Box 70343                       P.O. Box 211354
2227 1st Avenue South, #100             Chicago, IL 60673                    Dallas, TX 75211
Birmingham, AL 35233



Internal Revenue Service                FW Waterside Commercial, LLC         Pacific Bag
P.O. Box 7346                           c/o Corporation Service Company      15300 Woodinville-Redmond Rd.
Philadelphia, PA 19101-7346             251 Little Falls Drive               Woodinville, WA 98072
                                        Wilmington, DE 19808



Texas Comptroller of Public Accts       Hill Country Dairies                 Packaing Aids
Revenue Acctng Div. - BK Section        P.O. Box 80467                       25 Tiburon Street
P.O. Box 13528 Capitol Station          Austin, TX 78708                     San Rafael, CA 94912
Austin, TX 78711



A-Thompson Refrigeration                John R. Ames                         Peachtree Commodities
ATTN: Accts. Payable                    P.O. Box 139066                      3295 River Exchange Dr. Ste. 110
3214 N. Houston School Rd               Dallas, TX 75313-9066                Norcross, GA 30092
Lancaster, TX 75134



America's Best Vacuum Service LLC       Lavo Properties, LLC                 Piedmont Springs
1355 NW Pkwy Ste. 105                   2800 North Henderson Ave. Ste. 200   6553 Warren Drive
Azle, TX 76020                          Dallas, TX 75206                     Norcross, GA 30093-1116




AmREIT Casa Linda, LP                   Lavo Properties, LLC                 Polar Tech Industries, Inc.
c/o EDENS                               2800 N. Henderson Ave. Ste. 200      Payment Processing
8 Greenway Plaza, Ste. 1000             Dallas, TX 75206                     P.O. Box 5930
Houston, TX 77046                                                            Bloomington, IL 61702-5930



Bluegrace Logistics                     Magaya Foods                         Pomona Distributors
P.O. Box 4964, Dept. 108                11729 Warfield Street                P.O. Box 720241
Houston, TX 77210-4964                  San Antonio, TX 78216                Dallas, TX 75372



        Case 19-04692-DSC11         Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22    Desc Main
                                            Document      Page 6 of 7
Pratt Corrugated Holdings, Inc.        Taylor Sales and Service
P.O. Box 933949                        P.O. Box 100459
Atlanta, GA 31193-3949                 Birmingham, AL 35210




Premier Ingredients                    The O'Keefe Group
2624 Driftwood Drive                   P.O. Box 1240
Mesquite, TX 75150                     Attleboro, MA 02703




Ron's Towing, Inc.                     West Fork Creations, Inc.
P.O. Box 560972                        P.O. Box 27
Dallas, TX 75356                       15 Pepsi Drive
                                       Red Lodge, MT 59068-0027



Simon Property Group (Texas) LP
Firewheel Town Center
P.O. Box 775750
Chicago, IL 60677-5750



Simon Property Group (Texas), LP
M.S. Management Associates, Inc.
225 West Washington Street
Indianapolis, IN 46204-3438



SolvChem, Inc.
P.O. Box 4652, Dept. 447
Houston, TX 77210-4652




State Cleaning Solutions
P.O. Box 844284
Boston, MA 02284-4284




Sunnyvale Honey Producers
235 Barnes Bridge Road
Sunnyvale, TX 75182




Sysco North Texas
P.O. Box 560700
The Colony, TX 75056



      Case 19-04692-DSC11          Doc 1    Filed 11/14/19 Entered 11/14/19 15:09:22   Desc Main
                                           Document      Page 7 of 7
